DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2021 is being considered by the examiner.
Claim Objections
Claim 16 objected to because of the following informalities: “wherein” is recited twice in immediate succession at the end of line 1 and the beginning of line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda et al., US PG-Pub 2016/0018912, hereinafter Kaneda.
Regarding Claim 1, Kaneda teaches an electronic pen (position pointing device 1) comprising: 
a cylindrical housing (case 2) having a hollow portion (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the case is hollow to hold other components within it; [0061]); 
a core body (core body 4) made of a conductive material ([0061]), the core body having a front end (protruding member 42) that protrudes from an opening (opening 21) in a side of the cylindrical housing (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions; [0072]); 
a plurality of components arranged in an axial direction of the housing in the hollow portion (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing multiple components, including a printed circuit board, a board holder, a pressure sensing components, a coil, a ferrite core and a core body); 
a cylindrical coupling member made of an insulating material (insulating cap part 92), the cylindrical coupling member housing at least some of the plurality of components (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing at least some of the plurality of components are housed in the insulating cap part), 
wherein the cylindrical housing includes a first housing portion (conductor cap part 91) and a second housing portion (cylindrical case main body 2a) separated in Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the main body and cap are separated in the axial direction), 
wherein the first housing portion is made of a conductive material ([0215]-[0216]) and includes an opening arranged such that the front end of the core body protrudes outside of the first housing portion through the opening in a state in which the first housing portion is electrically separated from the core body (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions; [0072], [0215]-[0216]), and 
wherein a protrusion portion ([0099], [0216]) is formed on an outer peripheral surface of the cylindrical coupling member and the protrusion portion extends in a direction orthogonal to the axial direction of the housing from the peripheral side surface (Fig. 15a, and corresponding descriptions, showing the insulating cap part and the protrusion portion extend in a direction orthogonal to the axial direction of the case), an end surface of the protrusion portion is part of the cylindrical housing (Fig. 15a, and corresponding descriptions, showing the end surface of the protrusion part is connected to the case), a first side of the cylindrical coupling member in the axial direction of the housing with respect to the protrusion portion is fitted to the first housing portion (Fig. 15a, and corresponding descriptions, showing the insulating cap part is fitted to be located within the case), a second side of the cylindrical coupling member in the axial direction of the housing with respect to the protrusion portion is fitted to the second housing portion (Fig. 15a, and corresponding descriptions, showing the insulating cap part is fitted into the conductive cap part), and the first housing portion and the second housing portion are separated by the protrusion portion (Fig. 15a
Regarding Claim 2, Kaneda teaches the electronic pen according to claim 1, wherein the protrusion portion is a ring-shaped flange portion that electrically insulates the first housing portion from the second housing portion (Fig. 15a, and corresponding descriptions; [0099]-[0100], [0216]).
Regarding Claim 3, Kaneda teaches the electronic pen according to claim 1, wherein a side surface of the first housing portion, a side surface of the second housing portion, and the end surface of the protrusion portion are provided without a difference in level in the axial direction of the housing (Fig. 15a, and corresponding descriptions, showing the side surfaces don’t change in level with the case).
Regarding Claim 4, Kaneda teaches the electronic pen according to claim 1, wherein the first housing portion has a cylindrical shape on a side of the first housing portion coupled to the cylindrical coupling member in the axial direction of the housing (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the cylindrical shape on a side of the first housing portion), the first housing portion has a tapered shape on a side of the of the first housing portion that is opposite the side of the first housing portion coupled to the cylindrical coupling member (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the tapered shape on the other side of the first housing portion; [0136]), and the first housing portion includes an opening at a front end of the first housing portion having the tapered shape from which the front end of the core body protrudes (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the core body protruding from the opening on the tapered shape end; [0136]-[0137]
Regarding Claim 5, Kaneda teaches the electronic pen according to claim 4, wherein an insulating material is arranged between the first housing portion and the core body (Fig. 15a, and corresponding descriptions; [0216]).
Regarding Claim 6, Kaneda teaches the electronic pen according to claim 1, wherein the second housing portion is made of a conductive material ([0116]), and a potential of the second housing portion is fixed ([0116]).
Regarding Claim 7, Kaneda teaches the electronic pen according to claim 1, wherein the plurality of components include a pen pressure detector (pressure sensing component 7) which, in operation, detects pressure applied to the core body (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions; [0069]-[0070]), and 
the cylindrical coupling member provides part of a housing of the pen pressure detector (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions).
Regarding Claim 8, Kaneda teaches the electronic pen according to claim 7, wherein the pen pressure detector includes a plurality of pressure sensing components (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the pressure sensing component includes the dielectric, terminal member, retaining member, conductive member and elastic member) and a plurality of pressure transmission components that transmit the pressure applied to the core body to the pressure sensing components (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the pressure sensing component includes the dielectric, terminal member, retaining member, conductive member and elastic member), and 
at least some of the pressure transmission components are housed in the cylindrical coupling member (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, 
Regarding Claim 9, Kaneda teaches the electronic pen according to claim 8, wherein a holder (board holder 3) including a pressure sensing component (pressure sensing component 7) housing portion that houses the pressure sensing components of the pen pressure detector is arranged in the housing (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the pressure sensing component in the case), and 
the cylindrical coupling member is coupled to the pressure sensing component housing portion of the holder in the axial direction of the housing (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing coupling of components in the axial direction of the housing).
Regarding Claim 10, Kaneda teaches the electronic pen according to claim 9, wherein the cylindrical coupling member is integrated with the holder (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the components are integrated together within the case).
Regarding Claim 11, Kaneda teaches the electronic pen according to claim 1, wherein the core body transmits an instruction position detection signal (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions; [0116]-[0117]).
Regarding Claim 12, Kaneda teaches the electronic pen according to claim 1, wherein the core body transmits an instruction position detection signal and receives a signal from a position detection sensor (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions; [0116]-[0117]
Regarding Claim 13, Kaneda teaches the electronic pen according to claim 1, wherein the first housing portion provides a reception electrode (first electrode 801) that receives a signal from a position detection sensor (pressure sensing component 7).
Regarding Claim 14, Kaneda teaches the electronic pen according to claim 1, wherein a first end of a connection conductor (pressure sensing component 7) with a second end (terminal member 72) connected to an electronic circuit (printed circuit board 8B) housed in the second housing portion is arranged in an exposed state on a peripheral surface of a fitting portion fitted to the first housing portion side of the cylindrical coupling member with respect to the protrusion portion (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions), and the first housing portion is fitted to the cylindrical coupling member and electrically connects the first housing portion and the connection conductor (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the pressure sensing member and the printed circuit board are connected through the terminal member within the case).
Regarding Claim 15, Kaneda teaches the electronic pen according to claim 1, wherein the first housing portion is disposed at a position where fingers of a user are not in contact when the front end of the core body is subjected to electric field coupling to a position detection sensor to instruct a position (Figs. 1A, 3A, 6 and 15A, and corresponding descriptions, showing the user’s fingers are insulated from the pressure sensing component by the insulating cap part).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda as applied to claim 15 above.
Regarding Claim 16, Kaneda teaches the electronic pen according to claim 15, wherein [wherein] the protrusion portion formed on the outer peripheral surface of the cylindrical coupling member is a ring-shaped flange portion (Fig. 15a, and corresponding descriptions; [0099]-[0100], [0216]). 
a length from the front end of the core body to the ring-shaped flange portion of the cylindrical coupling member ([0135]-[0138], [0216], [0222]).
Kaneda discloses the claimed invention except for the length from the front end of the core body to the ring-shaped flange portion of the cylindrical coupling member.
It would have been an obvious matter of design choice to place the distance of the components to be between 10 to 15 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627